
	
		I
		111th CONGRESS
		1st Session
		H. R. 2416
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Adler of New
			 Jersey (for himself and Mr.
			 Lance) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Department of Veterans Affairs to use
		  purchases of goods or services through the Federal supply schedules for the
		  purpose of meeting certain contracting goals for participation by small
		  business concerns owned and controlled by veterans, including veterans with
		  service-connected disabilities.
	
	
		1.Use of Federal supply
			 schedules by Department of Veterans Affairs to meet contracting goals for
			 participation by small business concerns owned and controlled by
			 veteransSection 8127 of title
			 38, United States Code, is amended—
			(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
			(2)by inserting after
			 subsection (j) the following new subsection:
				
					(k)Federal supply
				schedulesNotwithstanding any
				law or regulation relating to the Federal supply schedules of the General
				Services Administration, a contracting officer of the Department shall use
				purchases of goods or services through the Federal supply schedules for the
				purpose of meeting the goals under subsection (a).
					.
			
